IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: C.L.P., A MINOR        : No. 55 MAL 2022
                                           :
                                           :
PETITION OF: D.P., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: ADOPTION OF: G.F.P.                 : No. 56 MAL 2022
                                           :
                                           :
PETITION OF: D.P., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.